Name: Commission Regulation (EEC) No 2039/91 of 11 July 1991 fixing for the 1991/92 marketing year the minimum price to be paid to producers for unprocessed dried figs and the amount of production aid for dried figs
 Type: Regulation
 Subject Matter: plant product;  economic policy;  agricultural policy;  prices
 Date Published: nan

 12. 7. 91 Official Journal of the European Communities No L 186/43 COMMISSION REGULATION (EEC) No 2039/91 of 11 July 1991 fixing for the 1991/92 marketing year the minimum price to be paid to producers for unprocessed dried figs and the amount of production aid for dried figs aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers and the difference between the cost of the raw material in the Community and in the major competing third countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Articles 4 (4) and 5 (5) thereof, Whereas Council Regulation (EEC) No 1206/90 (3), as amended by Regulation (EEC) No 2202/90 (4) lays down general rules for the system of production aid for processed fruit and vegetables ; Whereas, under Article 4 (1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers is to be determined on the basis of, firstly, the minimum price applying during the previous marketing year, secondly, the movement of basic prices in the fruit and vegetable sector, and thirdly, the need to ensure the normal marketing of fresh products for the various uses, including supply of the processing industry ; Whereas Article 4 (2) of Regulation (EEC) No 426/86 provides that the minimum price to be paid to producers for unprocessed dried figs shall be increased each month during a certain period of the marketing year by an amount corresponding to storage costs ; whereas, in fixing this amount, the technical storage costs and interest cost should be taken into consideration ; Whereas the minimum price to be paid to producers in Spain and Portugal and the production aid for the products obtained are to be determined as provided for in Articles 1 1 8 and 304 of the Act of Accession ; whereas the representative period for determining the minimum price is laid down in Council Regulation (EEC) No 461 /86 of 25 February 1986 laying down, on account of the acces ­ sion of Spain and Portugal, rules on the production aid system in respect of processed fruit and vegetables Q ; whereas the application of these provisions leads to the result that the minimum price and the aid to be fixed for Spain and Portugal are the same as those to be fixed for the other Member States ; Whereas Article 5 of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production HAS ADOPTED THIS REGULATION : Article 1 For the marketing year 1991 /92 : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for unprocessed dried figs of category C ; and (b) the production aid referred to in Article 5 of the same Regulation for dried figs of category C ; shall be as set out in the Annex. Article 2 The amount by which the minimum price for unpro ­ cessed dried figs is to be increased on the first of each month from September until June is hereby fixed at ECU 0,8369 per 100 kilograms net of category C. For other categories the amount shall be multiplied by the coefficient applicable to the minimum price listed in Annex I to Commission Regulation (EEC) No 2347/84 (6), as last amended by Regulation (EEC) No 2322/89 Q. Article 3 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.1 OJ No L 49, 27. 2. 1986, p. 1 . 2 OJ No L 175, 4. 7. 1991 , p. 1 . 0 OJ No L 119, 11 . 5. 1990, p. 74. 0 OJ No L 201 , 31 . 7. 1990, p. 4 . 0 OJ No L 53, 1 . 3 . 1986, p. 15. ( «) OJ No L 162, 20 . 6 . 1984, p. 8 . 0 OJ No L 220, 29. 7. 1989, p. 6. No L 186/44 Official Journal of the European Communities 12. 7. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX Minimum price to be paid to producers Product ECU/100 kg net,ex producer Unprocessed dried figs of category C 67,535 Production aid Product ECU/100 kg net Dried figs of category C 29,890